DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1, 4-10, 14, 17-23 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 14, 17-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Albasheir (U.S. Patent Application Number: 2019/0159160) in view Russell et al. (U.S. Patent Application Number: 2019/0044980) in view Kim et al. (U.S. Patent Application Number: 2010/0167755).
Consider claim 1; Albasheir discloses a method for making an emergency call, applied to a terminal device, the method comprising: 
determining, based on the location information (par. 29, lines 4-9; par. 40, 41), whether the UE is located in a home country of a home public land mobile network (HPLMN) of the UE [the UE uses other UEs that are attached to HPLMN to determine that it is also located within the HPLMN (par. 32, lines 1-10; par. 39, lines 4-14; par. 43, lines 5-11)]; and initiating a voice over WiFi (VoWiFi) emergency call (par. 42). Albasheir discloses the claimed invention except:
 (VoWiFi) emergency call by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN, wherein the predetermined condition comprises: the UE has completed IMS registration, and a public land mobile network (PLMN} on which the UE camps comprises no emergency APN.
In an analogous art Russell discloses in response to the UE being located in the home country of the HPLMN (par. 176, lines 1-4) and a predetermined condition being satisfied (par. 47, lines 1-3; par. 50-55), initiating a voice over WiFi (VoWiFi) call (par. 60) by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN (par. 63, line 1; par. 173), wherein the predetermined condition comprises: the UE has completed IMS registration (par. 47, lines 1-3; par. 50-55), and a public land mobile network (PLMN) on which the UE camps comprises no emergency APN (par. 173; par. 176, lines 1-4).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Albasheir by including an IMS APN of a HPLMN, as taught by Russell, for the purpose of effectively providing communication in a wireless system.
Albasheir and Russell disclose the claimed invention except: obtaining location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE.
In an analogous art Kim discloses that it is well known in the field of art to obtain location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE (par. 45, lines 22-25; par. 47, lines 1-27).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to 
Consider claim 4, as applied in claim 1; Russell discloses detecting whether the UE has completed the IMS registration (par. 50-55); in response to the UE having completed the IMS registration (par. 50-55), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 47, lines 1-3; par. 173; par. 176, lines 1-4); and in response to no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), obtaining the location information of the UE (par. 76).
Consider claim 5, as applied in claim 1; Russell discloses detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4); in response to no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), detecting whether the UE has completed the IMS registration (par. 50-55); and in response to the UE has completed the IMS registration (par. 50-55), obtaining the location information of the UE (par. 76).
Consider claim 6, as applied in claim 1; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN (par. 57, lines 4-5); in response to the UE being located in the home country of the HPLMN of the UE (par. 57, lines 4-5), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4); and in response to no emergency APN is-being set in the PLMN (par. 173; par. 176, lines 1-4), detecting whether the UE has completed the IMS registration (par. 50-55).
Consider claim 7, as applied in claim 1; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN of the UE (par. 57, lines 4-5); in response to the UE being located in the home country of the HPLMN of the UE (par. 57, lines 4-5), detecting whether the UE has completed the IMS registration (par. 50-55); and in response to 
Consider claim 8, as applied in claim 1; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN of the UE (par. 57, lines 4-5); detecting whether the UE has completed the IMS registration (par. 50-55); and detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4).
Consider claim 14; Albasheir discloses a terminal device, comprising: 
a processor (par. 103); and 
a non-transitory storage medium (par. 105), wherein the non-transitory storage medium stores an instruction (par. 105), and the instruction enables the terminal device to perform operations including:
determining, based on the location information (par. 29, lines 4-9; par. 40, 41), whether the UE is located in a home country of a home public land mobile network (HPLMN) of the UE [the UE uses other UEs that are attached to HPLMN to determine that it is also located within the HPLMN (par. 32, lines 1-10; par. 39, lines 4-14; par. 43, lines 5-11)]; and initiating a voice over WiFi (VoWiFi) emergency call (par. 42). Albasheir discloses the claimed invention except:
when the UE is located in the home country of the HPLMN, and if a predetermined condition being satisfied, initiating a voice over WiFi (VoWiFi) emergency call by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN, wherein the predetermined condition comprises: the UE has completed IMS registration, and a public land mobile network (PLMN} on which the UE camps comprises no emergency APN.
In an analogous art Russell discloses when the UE is located in the home country of the HPLMN (par. 176, lines 1-4) and if a predetermined condition being satisfied (par. 47, lines 1-3; par. 50-55), initiating a voice over WiFi (VoWiFi) call (par. 60) by using an IP multimedia subsystem (IMS) access point 
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Albasheir by including an IMS APN of a HPLMN, as taught by Russell, for the purpose of effectively providing communication in a wireless system.
Albasheir and Russell disclose the claimed invention except: obtaining location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE.
In an analogous art Kim discloses that it is well known in the field of art to obtain location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE (par. 45, lines 22-25; par. 47, lines 1-27).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir and Russell by including MCC, as taught by Kim, for the purpose of enhancing a user’s experience in a communication network.
Consider claim 17, as applied in claim 14; Russell discloses detecting whether the UE has completed the IMS registration (par. 50-55); if the UE has completed the IMS registration (par. 50-55), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 47, lines 1-3; par. 173; par. 176, lines 1-4); and if no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), obtaining the location information of the UE (par. 76).
claim 18, as applied in claim 14; Russell discloses detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4); if no emergency APN being set in the PLMN (par. 173; par. 176, lines 1-4), detecting whether the UE has completed the IMS registration (par. 50-55); and if the UE has completed the IMS registration (par. 50-55), obtaining the location information of the UE (par. 76).
Consider claim 19, as applied in claim 14; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN (par. 57, lines 4-5); if the UE being located in the home country of the HPLMN of the UE (par. 57, lines 4-5), detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4); and if no emergency APN is-being set in the PLMN (par. 173; par. 176, lines 1-4), detecting whether the UE has completed the IMS registration (par. 50-55).
Consider claim 20, as applied in claim 14; Russell discloses detecting, based on the location information (par. 76), whether the UE is located in the home country of the HPLMN of the UE (par. 57, lines 4-5); detecting whether the UE has completed the IMS registration (par. 50-55); and detecting whether an emergency APN is set in the PLMN on which the UE camps (par. 173; par. 176, lines 1-4).
Consider claim 23; Albasheir discloses a non-transitory computer-readable storage medium, comprising an instruction (par. 105), which when executed by a processor of a computer (par. 105), causes the computer to perform:
determining, based on the location information (par. 29, lines 4-9; par. 40, 41), whether the UE is located in a home country of a home public land mobile network (HPLMN) of the UE [the UE uses other UEs that are attached to HPLMN to determine that it is also located within the HPLMN (par. 32, lines 1-10; par. 39, lines 4-14; par. 43, lines 5-11)]; and initiating a voice over WiFi (VoWiFi) emergency call (par. 42). Albasheir discloses the claimed invention except:
 (VoWiFi) emergency call by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN, wherein the predetermined condition comprises: the UE has completed IMS registration, and a public land mobile network (PLMN} on which the UE camps comprises no emergency APN.
In an analogous art Russell discloses when the UE is located in the home country of the HPLMN (par. 176, lines 1-4) and if a predetermined condition being satisfied (par. 47, lines 1-3; par. 50-55), initiating a voice over WiFi (VoWiFi) call (par. 60) by using an IP multimedia subsystem (IMS) access point name (APN) of the HPLMN (par. 63, line 1; par. 173), wherein the predetermined condition comprises: the UE has completed IMS registration (par. 47, lines 1-3; par. 50-55), and a public land mobile network (PLMN) on which the UE camps comprises no emergency APN (par. 173; par. 176, lines 1-4).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Albasheir by including an IMS APN of a HPLMN, as taught by Russell, for the purpose of effectively providing communication in a wireless system.
Albasheir and Russell disclose the claimed invention except: obtaining location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE.
In an analogous art Kim discloses that it is well known in the field of art to obtain location information of user equipment (UE) by obtaining a mobile country code (MCC) of the UE (par. 45, lines 22-25; par. 47, lines 1-27).
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. Therefore, it would have been obvious to one of ordinary skill in the art .

Claims 9, 10, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Albasheir (U.S. Patent Application Number: 2019/0159160) in view Russell et al. (U.S. Patent Application Number: 2019/0044980) in view Kim et al. (U.S. Patent Application Number: 2010/0167755) in view Mufti et al. (U.S. Patent Application Number: 2016/0142447).
Consider claim 9, as applied in claim 1; Albasheir, Russell, and Kim disclose the claimed invention except: obtaining the location information of the UE after a voice over LTE (VoLTE) emergency call fails.
In an analogous art, Mufti discloses obtaining the location information of the UE after a voice over LTE (VoLTE) emergency call fails [e.g. based on movement and measurement (par. 16, 30; par. 51, lines 3-7; par. 55, lines 21-26)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Mufti’s invention to manage call control of a communication session of a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, and Kim by including communication failure based on movement and measurement, as taught by Mufti, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 10, as applied in claim 1; Russell discloses initiating a VoWiFi emergency call by using the IMS APN of the HPLMN (par. 60; par. 61, line 1; par. 173; par. 176, lines 1-4). Albasheir, Russell, 
In an analogous art, Mufti discloses initiating a VoWiFi emergency call after a voice over LTE (VoLTE) emergency call fails [e.g. based on handover to VoWiFi (par. 16, 30; par. 55, lines 21-26)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Mufti’s invention to manage call control of a communication session of a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, and Kim by including communication failure based on movement and measurement, as taught by Mufti, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 21, as applied in claim 14; Albasheir, Russell, and Kim disclose the claimed invention except: obtaining the location information of the UE after a voice over LTE (VoLTE) emergency call fails.
In an analogous art, Mufti discloses obtaining the location information of the UE after a voice over LTE (VoLTE) emergency call fails [e.g. based on movement and measurement (par. 16, 30; par. 51, lines 3-7; par. 55, lines 21-26)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Mufti’s invention to manage call control of a communication session of a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, and Kim by including communication failure based on movement and measurement, as taught by Mufti, for the purpose of efficiently providing services in a telecommunication network.
claim 22, as applied in claim 14; Russell discloses initiating a VoWiFi emergency call by using the IMS APN of the HPLMN (par. 60; par. 61, line 1; par. 173; par. 176, lines 1-4). Albasheir, Russell, and Kim disclose the claimed invention except: initiating a VoWiFi emergency call after a voice over LTE (VoLTE) emergency call fails.
In an analogous art, Mufti discloses initiating a VoWiFi emergency call after a voice over LTE (VoLTE) emergency call fails [e.g. based on handover to VoWiFi (par. 16, 30; par. 55, lines 21-26)].
It is an object of Albasheir’s invention to provide UE location for VoWIFI calls. It is an object of Russell’s invention to provide access to IMS services such as VoWiFi. It is an object of Kim’s invention to provide location information. It is an object of Mufti’s invention to manage call control of a communication session of a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albasheir, Russell, and Kim by including communication failure based on movement and measurement, as taught by Mufti, for the purpose of efficiently providing services in a telecommunication network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
               Primary Examiner, Art Unit 2646